DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments received on 20 August 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-13, 15, and 17-20 have been amended.
Claims 7, 14, and 16 are cancelled.
Claims 1-6, 8-13, 15, and 17-20 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: question-answer (QA) system in claims 1-6, 8-13, 15, 17-20; information handling system in claims 15, 17-20.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 15, 17-20:
Claims 15, 17-20 recite a ‘computer readable storage medium’. Based on the Applicant’s specification (see ¶[0010] “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating electromagnetic waves through a waveguide or other transmission media (e.g. light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”) the Office is interpreting the claimed computer readable storage medium as a non-transitory computer readable storage medium.

Response to Arguments
Regarding the Applicant’s arguments filed regarding the previous objections of claims 1, 8, and 15 have been considered but they are not persuasive.
Applicant argues “Applicant has amended claims 1, 8, and 15 accordingly and the request that the objection to claim 1, 8, and 15 be withdrawn” (Remarks pg. 14).  Examiner disagrees. Claims 1, 8, and 15 still include instances which refer to both ‘points of interests’ and ‘points of interest’.  The Office recommends resolving this objection by aligning the language such that ‘interest’ is used throughout for consistency and grammatical clarity.
Regarding the previous 35 USC 112(b) rejection of claims 2, 6-7, 9, 13-14, 16, and 20 the Applicant has successfully amended and/or cancelled the claims, and accordingly the rejection is 
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1-6, 8-13, 15, and 17-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1-6, 8-13, 15, and 17-20 have been considered but they are not persuasive.
Applicant argues that the claims are eligible because “independent claim 1 includes specific limitations that are not abstract ideas.  Particularly, applicant claims ‘ingesting a set of general travel data and a set of personal travel data corresponding to a user into a question-answer (QA) system… training a machine learning model in the QA system utilizing the ingested set of general travel data and the ingested set of personal travel data; generating, by the trained machine learning model, a set of candidate answers and a set of corresponding levels of confidence in response to inputting the plurality of points of interest into the trained machine learning model’, none of which can be considered an abstract idea, law of nature, or natural phenomenon” (Remarks pg. 19-21).  Examiner disagrees.  The limitations of ‘training a machine learning model in the QA system utilizing the ingested set of general travel data and the ingested set of personal travel data; generating, by the trained machine learning model, a set of candidate answers and a set of corresponding levels of confidence in response to inputting the plurality of points of interest into the trained machine learning model’ represent methods of organizing human activities (e.g. marketing activities and behaviors, managing personal behavior, following rules and instructions) and mental processes (e.g. evaluation, judgement) merely using computers as a tool to implement processes otherwise performed manually by a person.  Reciting the machine learning model and QA system does not preclude the claims from reciting an abstract concept in Step 2A Prong One.  Note that other than the computer elements, there are no technical steps regarding training the model, or technical steps regarding how it generates candidate answers and a level of confidence in the answers that prevents these steps from otherwise being performed by a person manually with the assistance of pen and paper (i.e. a person designing a model for generating itineraries using observed data and personal travel data, and a person determining how confident candidate itinerary elements align with Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs).  Since there are limitations that are recognized as methods of organizing human activities and/or mental processes, including the training and generating limitations, there is an abstract concept identified in Step 2A Prong One.  This argument is not persuasive.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 6 June 2018 has been acknowledged by the Office.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities.  Appropriate correction is required.
Claims 1, 8, and 15:
Claims 1, 8, and 15 include limitations referring to ‘points of interest’ (e.g. “receiving a plurality of points of interest”) and also include limitations referring to ‘points of interests’ (e.g. “a plurality of start times corresponding to the plurality of points of interests”). For grammatical clarity and to preclude interpretations of indefiniteness, the Office recommends amending ‘interests’ to ‘interest’ for grammatical clarity throughout the claims.
Claim 15
Claim 15 introduces “a set of past behaviors” (line 5, line 11), “a set of past actions corresponding to one or more completed itineraries” (lines 7-8, lines 11-12) multiple times in the claim.  The Office recommends amending to use ‘the’ or ‘said’ before the subsequent references of each of the elements when referring to the same element, or use different language if these are referring to different elements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15, 17-20:
Claim 15 recites the limitation "the QA system" in line 13.  There is insufficient antecedent basis for this limitation in the claim, or the dependent claims 17-20.  Note that amendments have introduced “a question-answer (QA) system” in both lines 5 and 10, hence it is unclear which QA system this is referring to.  For the purpose of examination, the Office is interpreting these as the same QA system.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, 15, and 17-20
Claims 1-6, 8-13, 15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-6 recite a method; claims 8-13 recite a system, and claims 15, 17-20 recite a computer program product stored in a computer readable storage medium (non-transitory based on Applicant Specification ¶[0010]).  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-6, 8-13, 15, and 17-20 recite an abstract idea. Independent claims 1 / 8 / 15 recite training a model utilizing the ingested set of general travel data and the ingested set of personal travel data; wherein the personal travel data comprises a set of past of behaviors and a set of past actions corresponding to one or more completed itineraries of the user; receiving a plurality of points of interest from the user corresponding to a new itinerary; generating, by the trained model, a set of candidate answers and a set of corresponding levels of confidence in response to inputting the plurality of points of interest into the trained model; ranking the set of candidate answers based on the set of corresponding levels of confidence; generating the new itinerary based on the ranked set of candidate answers, wherein the new itinerary comprises the plurality of points of interest and a plurality of start times corresponding to the plurality of points of interests; creating a simulation of the generated new itinerary; providing the simulation to the user; comparing a first one of the plurality of start times of a first one of the plurality of points of interests against a current time and a current location of the user; and dynamically modifying the generated new itinerary in response to the comparison. Independent claim 15 also recites training utilizing a set of past behaviors and a set of past actions corresponding to one or more completed itineraries of a user, and learn[ing] a set of preferred points of interests and a set of preferred time allotments of the set of preferred points of interest. The claim(s) as a whole recite methods of organizing human activities and/or mental processes.
First, the limitations of training a model, receiving points of interest from a user, generating candidate answers and levels of confidence, ranking candidate answers, generating the new itinerary, creating a simulation, providing the simulation, comparing start times, modifying the itinerary; and learning preferred points of interest are a methods of organizing human activities.  For instance, the claims are similar to activities performed by a travel planner (e.g. travel agent for customers) including: studying past behaviors / past actions from completed itineraries and information available and learning preferred points of interest and preferred time allotments, planning an itinerary in response to a customer request, providing appropriate marketing / advertising materials regarding the itinerary, and updating an itinerary based on location and time feasibility. Other than reciting general purpose computers / generic computer components, such as the question-answer (QA) system (per Applicant Specification ¶[0006] is a computer system)  / one or more processors / memory / computer program product stored in a computer readable medium / information handling system, and a machine learning model, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. commercial interactions, advertising, marketing activities or behaviors; managing personal behavior or relationships or interactions between people, social activities, teaching, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations of training a model, generating candidate answers and levels of confidence, ranking candidate answers, generating the new itinerary, comparing start times, modifying the itinerary; and learning preferred points of interest as drafted are processes that, under its/their broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting the question-answer QA system (per Applicant Specification ¶[0006] is a computer system)  / one or more processors / memory / computer program product stored in a computer readable medium / information handling system, machine learning model, nothing in the claim elements preclude these steps from practically being performed in the mind, or in the mind with the assistance of pen and paper.  For example, but for the generic / general-purpose computer language, training in the context of this claim encompasses a person manually evaluating general travel data and personal travel data and model parameters to judge results based on inputs; generating in the context of this claim encompasses a judging the candidate itinerary options based on evaluating points of interest, evaluating a the level of confidence of the candidate itinerary options, and judging a new itinerary; ranking in the context of this claim encompasses a person manually evaluating and judging the highest level of confidence among candidate itinerary options; comparing / modifying in the context of this claim encompasses a person manually evaluating the current time and position against an itinerary item start time and judging whether or not to change the itinerary; and learning in the context of this claim encompasses a person manually judging which points of interest and time allotments are preferred. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.  
The mere recitation of generic computer components (e.g. QA system / one or more processors / memory / computer program product stored in a computer readable medium / information handling system / machine learning model) does not take the claims out of methods of the methods of organizing human activities or mental processes grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 / 8 / 15 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities / mental processes in a computer environment.  The claimed computer components (i.e. QA system / one or more processors / memory / computer program product stored in a computer readable medium / information handling system, machine learning model) are recited at a high-level of generality and are merely invoked as tools to perform existing manual processes.  Simply implementing the abstract idea on generic / general-purpose computers is not a practical application of the abstract idea. See MPEP 2106.04(d) and 2016.05(f). There are no particular, technical steps in the claims regarding implementation of these abstract concepts with the computer components that could not otherwise be performed manually. For example, each of the machine learning model training / generating / ranking / learning steps could be otherwise be performed manually (e.g. a person analyzes general travel data and past behavior data to establish a model for making itineraries based on inputted points of interest; a person receives inputted 
Next, the additional element of ingesting and its steps of ingesting a set of general travel data and a set of personal travel data corresponding to a user into a question-answer (QA) system are recited at a high level of generality (i.e. as a general means of gathering data for training / generating), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the question-answer system, processor / information handling system (generic / general-purpose computer) is only being used as a tool in the ingesting, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding ingesting more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, while identified above in Step 2A Prong One, note that receiving and its steps of receiving a plurality of points of interest from the user corresponding to a new itinerary are also recited at a high level of generality (i.e. as a general means of gathering data for subsequent generating), and amount to mere data gathering, which is a form of insignificant extra-solution activity that is not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the processor / information handling system (generic / general-purpose computer) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements of using the QA system / one or more processors / memory / computer program product stored in a computer readable medium / information handling system / machine learning model to perform training / receiving / generating / ranking / creating / providing / comparing / modifying; and learn[ing] (claim 15) amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). There are no particular, technical steps in the claims regarding implementation of these abstract concepts with the computer components that could not otherwise be performed manually. For example, each of the machine learning model training / generating / ranking / learning steps could be otherwise be performed manually (e.g. a person analyzes general travel data and past behavior data to establish a model for making itineraries based on inputted points of interest; a person receives inputted points of interest and then uses the model and available data to identify candidate itinerary options which the person ranks based on a confidence criteria; the person then generates an itinerary using the highest ranked / highest confidence candidate itinerary options), and thus this is no different than using a computer as a tool (i.e. adding a general purpose computer after the fact to an abstract idea). Hence, these features do not provide an inventive concept / significantly more.
ingesting are recited at a high level of generality (i.e. as a general means of gathering and storing data for subsequent training / generating), and amounts to mere data gathering / data storage, which are forms of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. question-answer system, processor / information handling system) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these ingesting steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, data storage) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), a computer receives and sends information over a network (buySAFE), electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). See the Applicant’s specification ¶[0031-32], ¶[0038-39] describing the additional element of ingesting data from websites and data sources at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding the receiving are recited at a high level of generality (i.e. as a general means of gathering data for subsequent generating), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. the processor / information handling system) in these steps merely represents using a generic / general-purpose computer as a tool, and not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers, and using general computer components in extra-solution capacities such as data gathering / storing data. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment (e.g. computers).  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to determine an appropriate itinerary based on available data and past behaviors / actions; and when to modify an itinerary), that is tangentially associated with a technology element (e.g. computers), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself.  The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 8, 15, and further considering the addition of dependent claims 2-6, 9-13, and 17-20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic / general-purpose computers, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 2, 9: The limitations wherein a separate corpus exists corresponding to each of a plurality of users comprising the user, and wherein each of the separate corpora is accessible by the QA system are additional elements, claimed at a high level of detail, and represent data gathering which is an extra-solution activity that is not representative of a practical application or significantly more.  Furthermore, accessing corpora data also represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). Hence, these features do not provide an inventive concept / significantly more. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 3, 10, 17: The limitations of simulating…, informing the user…, receiving at least one modification…, and modifying the generated new itinerary… are further directed to methods of organizing human activities (i.e. commercial interactions, advertising, marketing activities, managing personal behavior or relationships between people, social activities, following rules or instructions) as described in the independent claims. Next, the limitation of presenting one or more multimedia content to the user that pertain to the one of more points of interest is an additional element claimed at a high level of detail, and represents outputting data which is an extra solution activity that is not representative of a practical application or significantly more. Furthermore, these presenting steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer sends information over a network (buySAFE), presenting offers (OIP Techs). See the Applicant’s specification ¶[0032], ¶[0041], ¶[0044] describing the additional element of presenting multimedia content at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the 
Dependent claims 4, 11, 18: The limitations of tracking activity during an execution of the plurality of points of interest; and analyz[ing] up-to-date travel data sources ingested into the QA system are further directed to mental processes (i.e. observation, evaluation) as described in the independent claims. The limitations of proactively informing the user of modifications to at least one future point of interest included in the generated new itinerary based on an analysis of up-to-date travel data sources ingested into the QA system; and modifying the generated itinerary based on the up-to-date travel data sources… are further directed to methods of organizing human activities (i.e. commercial interactions, managing personal behavior or relationships between people, social activities, following rules or instructions) as described in the independent claims.  Note that the limitation of tracking activity during an execution of the plurality of points of interest is claimed at such a high level of detail that it could also be interpreted as an additional element representing the extra-solution activity of data gathering, which is not representative of a practical application or significantly more. Furthermore, these tracking steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), a computer receives and sends information over a network (buySAFE), retrieving information in memory (Versata; OIP Techs), gathering statistics (OIP Techs). Hence, these features do not provide an inventive concept / significantly more. Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 5, 12, 19: The limitation of changing at least one transportation event based on the up-to-date travel sources is further directed to methods of organizing human activities (i.e. managing personal behavior or relationships between people, social activities, following rules or instructions) as described in the independent claims.  The limitation wherein the up-to-date travel data sources includes one or more transportation data sources and one or more weather related data sources 
Dependent claims 6, 13, 20: The limitations of utilizing the trained QA system to analyze a set of  user-defined factors in relation to each of the one or more points of interest; identifying a set of constraints pertaining to each of the plurality of points of interest utilizing up-to-date travel data sources ingested into the trained QA system; and generating an updated itinerary based upon the identified set of constraints are further directed to methods of organizing human activities (i.e. commercial interactions, managing personal behavior or relationships between people, social activities, following rules or instructions) as described in the independent claims.  The limitations of utilizing the QA system to analyze the user-defined factors in relation to each of the one or more points of interest; identifying a set of constraints pertaining to each of the plurality of points of interest utilizing the up-to-date travel data sources ingested into the trained QA system are further directed to mental processes (i.e. observation, evaluation) as described in the independent claims.  The trained QA system (general computer) is recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic / general purpose computer, which is not a practical application or significantly more.  Next, the limitation of retrieving one or more of the plurality of points of interest, wherein the one or more points of interest have not yet been performed is an additional element that is claimed at a high level of detail, and represents the extra solution activity of data gathering which does not provide a practical application or significantly more. The retrieving step is claimed at a high level of detail, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular retrieving information in memory (Versata; OIP Techs). Hence, these features do not provide an inventive concept / significantly more. Similar to the independent 
Therefore claims 1, 8, 15, and the dependent claims 2-6, 9-13, 15, and 17-20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-6, 8-13, 15, and 17-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 1-6, 8-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 10,445,666 B1 to Lopez et al. in view of US patent application publication 2017/0139902 A1 to Byron et al. in view of US patent application publication 2009/0177513 A1 to Eckhart et al. in view of US patent application publication 2008/0201227 A1 to Bakewell et al. 
Claim 1:
	Lopez, as shown, teaches the following:
A method comprising:
ingesting a set of general travel data and a set of personal travel data corresponding to a user into a question-answer (QA) system, wherein the personal travel data comprises a set of past of behaviors and a set of past actions corresponding to one or more completed itineraries of the user (Lopez col 2 ln 14-42, col 4 ln 5-52, col 5 ln 15-31, col 8 ln 50-55, col 10 ln 30-46, col 12 ln 54-65, col 15 ln 1-9 details receiving supplemental data from the Internet and public / private repositories, activity datastore activities including festivals / exhibits / sporting events / parks / landmarks / music concerts / restaurants / shopping at locations, published notifications regarding items / venues / travel / book reviews, inputs from the user and other users, and previous travel history / behaviors / activities undertaken of the user and of other users);
training a machine learning model in the QA system utilizing the ingested set of general travel data and the ingested set of personal travel data (Lopez col 4 ln 16-52, col 8 ln 12-60, col 9 ln 40-45, col 14 ln 55 through col 15 ln 9 details training a machine learning system with a user’s past behavior including completed itineraries, published notifications regarding items / venues / travel, previous travel history of the user and other users, destinations visited and activities / events at each destination, and data in transportation / lodging / activity datastores);
receiving a plurality of points of interest from the user corresponding to a new itinerary (Lopez Fig 5, col 2 ln 14-20 and ln 43-50, col 15 ln 10-16 details receiving a plurality of destinations / cities and/or activity requests as inputs for a new itinerary);
With respect to the following:
generating, by the trained machine learning model, a set of candidate answers and a set of corresponding levels of confidence in response to inputting the plurality of points of interest into the trained machine learning model;
ranking the set of candidate answers based on the set of corresponding levels of confidence;
generating the new itinerary based on the ranked set of candidate answers, 
Lopez, as shown in col 2 ln 14-21 and 43-50, col 6 ln 3-16, col 7 ln 62 through col 8 ln 11, claim 14 ln 9-24, claim 14 details generating itineraries in response to inputting the plurality of points of interest (model parameter inputs) into the trained machine learning model, and ranking correlation of similarities and categories used to generate the travel itineraries; but does not explicitly state that the trained machine learning model generates a set of candidate answers and a set of corresponding levels of confidence in response to inputting the model parameter inputs into the machine learning model; ranking the set of answers based on the corresponding levels of confidence; and generating the itinerary based on the ranked set of candidate answers.  However, Byron teaches these remaining limitations, generating by the trained machine learning model, a set of candidate answers and a set of corresponding levels of confidence in response to inputting the model parameters; ranking the candidate answers based on levels of confidence; and presenting the results based on the ranked set of answers, and the results in response to the user’s model input parameters include complex travel itineraries (Byron ¶[0076], ¶[0078-79], ¶[0084], ¶[0134]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating, by the trained machine learning model, a set of candidate answers and a set of corresponding levels of confidence in response to inputting model parameter inputs (i.e. points of interest, per Lopez above) into the trained machine learning model; ranking the set of candidate answers based on the set of corresponding levels of confidence; and generating the new itinerary based on the ranked KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
wherein the new itinerary comprises the plurality of points of interest and a plurality of start times corresponding to the plurality of points of interests;
Lopez, as shown in Fig 5, col 1 ln 54-60, col 2 ln 14-21 and 43-50, col 6 ln 3-16, col 11 ln 15-27, col 14 ln 30-40 details the newly created itinerary includes the points interest and suggested time to spend at each activity and in a time sequential manner based on times that they are available, and also providing the ability to alter the times at each location; highly suggesting but not explicitly stating that the itinerary comprises a plurality of start times corresponding to the plurality of points of interest.  To the extent that Lopez may not explicitly state a start time, Eckhart teaches this limitation with a new itinerary that includes the plurality of points of interest and corresponding plurality of start times (Eckhart Fig 7, ¶[0015], ¶[0032-34).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the new itinerary comprises the plurality of points of interest and a plurality of start times corresponding to the plurality of points of interests as taught by Eckhart with the teachings of Lopez in view of Byron, with the motivation of “dynamic itinerary planning” and to “create a dynamic itinerary” (Eckhart title, ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
creating a simulation of the generated new itinerary;
providing the simulation to the user;
Lopez, as shown in Fig 1, Fig 5, col 2 ln 1-13, col 15 ln 62-67 details creating a generated itinerary with planned activities and location sites suggested for the user and providing the itinerary to the user device, but does not explicitly state creating a simulation of the generated itinerary or providing the simulation to the user. However, Bakewell teaches these limitations, creating and providing virtual tours of sites included in the planned itinerary listing with accessible images with or without narrative, guided tours, slide shows, and/or tour-cams (i.e. simulation of the generated itinerary), which the user accesses from their devices (Bakewell Fig 8-9, ¶[0013], ¶[0063], ¶[0102-105], ¶[0110], ¶[0164]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include creating a simulation of the generated itinerary and providing the simulation to the user as taught by Bakewell with the teachings of Lopez in view of Byron in view of Eckhart, with the motivation to “help[] travelers identify and select the activities, attractions and experiences for travel tailored to provide the greatest pleasure before and during the trip while meeting all of the traveler’s (or travelers’ or travel group’s) preferences and requirements” (Bakewell ¶[0010]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include creating a simulation of the generated itinerary and providing the simulation to the user as taught by Bakewell in the system of Lopez in view of Byron in view of Eckhart, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

comparing a first one of the plurality of start times of a first one of the plurality of points of interests against a current time and a current location of the user; and
dynamically modifying the generated new itinerary in response to the comparison.
Lopez, as shown in col 3 ln 4-20, claim 1 details the system monitoring the amount of time that a user spends at a particular activity of the itinerary during execution of the itinerary, and automatically modifying the itinerary when the amount of time at an activity exceeds the allotted / threshold amount of time (i.e. comparing) for that activity pursuant to the personalized itinerary; highly suggesting but not explicitly stating comparing a start time of a first one of the plurality point of interest against a current time and current location of the user and modifying in response to the comparison.  However, Eckhart teaches these limitations comparing the user’s current location and time against the next scheduled event on the itinerary to determine if they are on schedule; if they are not on schedule then either prompt the user to edit / delete / reschedule the itinerary event or rescheduling the itinerary happens automatically (Eckhart Abstract, Fig 6, ¶[0025-27], ¶[0032-37], claim 8).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include comparing a first one of the plurality of start times of a first one of the plurality of points of interests against a current time and a current location of the user; and dynamically modifying the generated new itinerary in response to the comparison as taught by Eckhart in the system of Lopez in view of Byron (in view of Eckhart in view of Bakewell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 2:
Lopez in view of Byron in view of Eckhart in view of Bakewell, as shown above, teach the limitations of claim 1.  Lopez also teaches the following:
wherein a separate corpus exists corresponding to each of a plurality of users comprising the user, and wherein each of the separate corpora is accessible by the QA system (Lopez Fig 1, Fig 3-4, col 1 ln 65 through col 2 ln 42, col 4 ln 16-62, col 5 ln 4-15 and ln 
Claim 3:
Lopez in view of Byron in view of Eckhart in view of Bakewell, as shown above, teach the limitations of claim 1.  Bakewell also teaches the following:
simulating, during the creating of the simulation, one or more of the plurality of points of interest included in the generated new itinerary (Bakewell ¶[0101-104], ¶[0164] details creating a tentative itinerary with all the images / maps / brochures / images / video supplemental items for the itinerary sites of interest), 
wherein the simulating includes:
presenting one or more multimedia content to the user that pertain to the one of more points of interest (Bakewell ¶[0013], ¶[0104-105], ¶[0130] details presenting images, videos, tours, camera videos, slide shows that apply to the points of interest); and
informing the user of an amount of travel time between at least two of the plurality of points of interest (Bakewell ¶[0102-103], ¶[0164] details presenting trip metrics including travel routes and times, tentative visit times, viewed in a daily chronology / calendar form); 
receiving at least one modification from the user responsive to the simulation (Bakewell ¶[0102-104] details rearranging, saving, or removing sites from the itinerary after viewing the images / video); and
modifying the generated itinerary based on the received modification (Bakewell ¶[0102-104] details rearranging or removing sites from the itinerary).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include simulating during the creating of the simulation one or more of the plurality of points of interest included in the new generated itinerary, wherein the simulating includes: presenting one or more multimedia content to the user that pertain to the one of more points of interest; and informing the user of an amount of travel time between at least two of the plurality of points of interest; receiving at least one modification from the user responsive to the simulation; and modifying the generated itinerary based on the received modification as taught by Bakewell in the system of Lopez in view of Byron in view of Eckhart (in view of Bakewell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 4:
Lopez in view of Byron in view of Eckhart in view of Bakewell, as shown above, teach the limitations of claim 1.  Lopez also teaches the following:
tracking activity during an execution of the plurality of points of interest (Lopez col 3 ln 4-20, col 5 ln 4-15, col 12 ln 7-14 details tracking the user location during execution / consumption of an itinerary, and tracking changes in weather with respect to activities on an itinerary);
proactively informing the user of modifications to at least one future point of interest included in the new generated itinerary based on an analysis of up-to-date travel data sources ingested into the QA system (Lopez col 3 ln 4-20, claim 1 details updating an itinerary based on the system monitoring weather conditions / weather forecasts, determining while the user is traveling that weather conditions or a weather forecast at 
modifying the new generated itinerary based on the travel data sources (Lopez col 3 ln 4-20, claim 1 details generating an updated itinerary to account for the system monitored weather conditions / weather forecast determined at the destination).
Claim 5:
Lopez in view of Byron in view of Eckhart in view of Bakewell, as shown above, teach the limitations of claim 4.  Lopez also teaches the following:
changing at least one transportation event based on the up-to-date travel data sources, wherein the up-to-date travel data sources includes one or more transportation data sources and one or more weather related data sources (Lopez Fig 2, col 3 ln 13-16, col 7 ln 1-3, claim 1 details automatically purchasing transportation tickets through linked applications (i.e. up-to-date transportation data source) for the updated itinerary, the updated itinerary is from one or more computing devices automatically determining a transportation / lodging / activity is unavailable based on weather conditions / weather forecast while a user is traveling to a destination, i.e. up-to-date weather related data source).
Claim 6:
Lopez in view of Byron in view of Eckhart in view of Bakewell, as shown above, teach the limitations of claim 4.  Lopez also teaches the following:
retrieving one or more of the plurality of points of interest, wherein the one or more points of interest have not yet been performed (Lopez Fig 5, col 6 ln 9-16, col 16 ln 5-18 details receiving an indication to alter one or more of the itinerary points of interest before visiting the destinations; see also col 12 ln 7-13 details retrieving a future suggested activity and updating it based on a time delay at a first suggested activity; see also col 3 ln 4-20, 
utilizing the trained QA system to analyze a set of user-defined factors in relation to each of the one or more points of interest (Lopez Fig 5, col 7 ln 30-38, col 16 ln 5-18 details using the altered suggestion location / times / transportation options / lodging options / activities in the preference input module of the system for future iterations and creating of personalized itineraries; see also col 3 ln 4-20, claim 1 using the system to analyze weather in relation to the activities on the itinerary to make the dynamic itinerary updates with changing activities if needed);
identifying a set of constraints pertaining to each of the plurality of points of interest utilizing the up-to-date travel data sources ingested into the trained QA system (Lopez Fig 5, col 2 ln 50-51, col 11 ln 22-28, col 16 ln 5-18, claims 5 and 13 details the itinerary generation process includes identifying inputs, preferences, constraints, and points of interest including the available times of activities at each location and automated indications; see also col 3 ln 4-20, claim 1 details identifying activities in the itinerary that will be impacted / constrained by the forecasted weather); and
generating an updated itinerary based upon the identified constraints (Lopez Fig 5, col 11 ln 15-28, col 16 ln 5-20, claims 1 / 5 / 13 detail generating a revised itinerary based on indications received from automated data sources regarding locations / transportation / lodging / activities and providing the itinerary to the customer; see also col 3 ln 4-20, claim 1 using the system to generate a new itinerary based on analyzing the weather and the activities impacted / constrained by the weather).
Claims 8-13:
	Claims 8-13 recite substantially similar limitations as claims 1-6, respectively, and therefore claims 8-13 are rejected under the same rationale and reasoning presented above for claims 1-6, respectively.
Claim 15:
	Lopez, as shown, teaches the following:
A computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions comprising:
training a question-answer (QA) system utilizing a set of past behaviors and a set of past actions corresponding to one or more completed itineraries of a user (Lopez col 4 ln 16-43, col 9 ln 40-45, col 14 ln 55 through col 15 ln 9 details training a machine learning system with a user’s past behavior including completed itineraries, previous travel history, destinations visited and activities / events at each destination), 
wherein the QA system learns a set of preferred points of interests and a set of preferred time allotments of the set of preferred points of interest (Lopez col 2 ln 6-32, col 4 ln 29-43, col 5 ln 4-15, col 9 ln 41-45, col 12 ln 51-65, col 15 ln 1-9 and 26-42 details learning preferences by analyzing the previous points of interest / locations visited and the time spent at those locations by the user and other users to suggest locations and the time to spend at each location);
ingesting a set of general travel data and a set of personal travel data corresponding to a user into a question-answer (QA) system, wherein the personal travel data comprises a set of past of behaviors and a set of past actions corresponding to one or more completed itineraries of the user (Lopez col 2 ln 14-42, col 4 ln 5-52, col 5 ln 15-31, col 8 ln 50-55, col 10 ln 30-46, col 12 ln 54-65, col 15 ln 1-9 details receiving supplemental data from the Internet and public / private repositories, activity datastore activities including festivals / exhibits / sporting events / parks / landmarks / music concerts / restaurants / shopping at locations, published notifications regarding items / venues / travel / book reviews, inputs from the user and other users, and previous travel history / behaviors / activities undertaken of the user and of other users);
training a machine learning model in the QA system utilizing the ingested set of general travel data and the ingested set of personal travel data (Lopez col 4 ln 16-52, col 8 ln 12-60, col 9 ln 40-45, col 14 ln 55 through col 15 ln 9 details training a machine learning system with a user’s past behavior including completed itineraries, published notifications 
receiving a plurality of points of interest from the user corresponding to a new itinerary (Lopez Fig 5, col 2 ln 14-20 and ln 43-50, col 15 ln 10-16 details receiving a plurality of destinations / cities and/or activity requests as inputs for a new itinerary);
With respect to the following:
generating, by the trained machine learning model, a set of candidate answers and a set of corresponding levels of confidence in response to inputting the plurality of points of interest into the trained machine learning model;
ranking the set of candidate answers based on the set of corresponding levels of confidence;
generating the new itinerary based on the ranked set of candidate answers, 
Lopez, as shown in col 2 ln 14-21 and 43-50, col 6 ln 3-16, col 7 ln 62 through col 8 ln 11, claim 14 ln 9-24, claim 14 details generating itineraries in response to inputting the plurality of points of interest (model parameter inputs) into the trained machine learning model, and ranking correlation of similarities and categories used to generate the travel itineraries; but does not explicitly state that the trained machine learning model generates a set of candidate answers and a set of corresponding levels of confidence in response to inputting the model parameter inputs into the machine learning model; ranking the set of answers based on the corresponding levels of confidence; and generating the itinerary based on the ranked set of candidate answers.  However, Byron teaches these remaining limitations, generating by the trained machine learning model, a set of candidate answers and a set of corresponding levels of confidence in response to inputting the model parameters; ranking the candidate answers based on levels of confidence; and presenting the results based on the ranked set of answers, and the results in response to the user’s model input parameters include complex travel itineraries (Byron ¶[0076], ¶[0078-79], ¶[0084], ¶[0134]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating, by the trained machine learning model, a set of candidate answers and a set of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
wherein the new itinerary comprises the plurality of points of interest and a plurality of start times corresponding to the plurality of points of interests;
Lopez, as shown in Fig 5, col 1 ln 54-60, col 2 ln 14-21 and 43-50, col 6 ln 3-16, col 11 ln 15-27, col 14 ln 30-40 details the newly created itinerary includes the points interest and suggested time to spend at each activity and in a time sequential manner based on times that they are available, and also providing the ability to alter the times at each location; highly suggesting but not explicitly stating that the itinerary comprises a plurality of start times corresponding to the plurality of points of interest.  To the extent that Lopez may not explicitly state a start time, Eckhart teaches this limitation with a new itinerary that includes the plurality of points of interest and corresponding plurality of start times (Eckhart Fig 7, ¶[0015], ¶[0032-34).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the new itinerary comprises the plurality of points of interest and a plurality of start times KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
creating a simulation of the generated new itinerary;
providing the simulation to the user;
Lopez, as shown in Fig 1, Fig 5, col 2 ln 1-13, col 15 ln 62-67 details creating a generated itinerary with planned activities and location sites suggested for the user and providing the itinerary to the user device, but does not explicitly state creating a simulation of the generated itinerary or providing the simulation to the user. However, Bakewell teaches these limitations, creating and providing virtual tours of sites included in the planned itinerary listing with accessible images with or without narrative, guided tours, slide shows, and/or tour-cams (i.e. simulation of the generated itinerary), which the user accesses from their devices (Bakewell Fig 8-9, ¶[0013], ¶[0063], ¶[0102-105], ¶[0110], ¶[0164]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include creating a simulation of the generated itinerary and providing the simulation to the user as taught by Bakewell with the teachings of Lopez in view of Byron in view of Eckhart, with the motivation to “help[] travelers identify and select the activities, attractions and experiences for travel tailored to provide the greatest pleasure before and during the trip while meeting all of the traveler’s (or travelers’ or travel group’s) preferences and requirements” (Bakewell ¶[0010]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include creating a simulation of the generated itinerary and providing the simulation to the user as taught by Bakewell in the system of Lopez in view of Byron in view of Eckhart, since the claimed invention is merely a combination of old elements, and in the combination KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
comparing a first one of the plurality of start times of a first one of the plurality of points of interests against a current time and a current location of the user; and
dynamically modifying the generated new itinerary in response to the comparison.
Lopez, as shown in col 3 ln 4-20, claim 1 details the system monitoring the amount of time that a user spends at a particular activity of the itinerary during execution of the itinerary, and automatically modifying the itinerary when the amount of time at an activity exceeds the allotted / threshold amount of time (i.e. comparing) for that activity pursuant to the personalized itinerary; highly suggesting but not explicitly stating comparing a start time of a first one of the plurality point of interest against a current time and current location of the user and modifying in response to the comparison.  However, Eckhart teaches these limitations comparing the user’s current location and time against the next scheduled event on the itinerary to determine if they are on schedule; if they are not on schedule then either prompt the user to edit / delete / reschedule the itinerary event or rescheduling the itinerary happens automatically (Eckhart Abstract, Fig 6, ¶[0025-27], ¶[0032-33], claim 8).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include comparing a first one of the plurality of start times of a first one of the plurality of points of interests against a current time and a current location of the user; and dynamically modifying the generated new itinerary in response to the comparison as taught by Eckhart in the system of Lopez in view of Byron (in view of Eckhart in view of Bakewell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claims 17-20:
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628